Per curiam.
Action for slander. The defendant was held to bail on two affidavits, which set out conversations with the affiants, in which the defendants had made grossly slanderous charges against the plaintiff. The declaration which was filed in the case contained numerous counts charging the defendant with having uttered the slanderous words in the presence and hearing of divers persons, naming none of them. The defendant pleaded to the declaration, and afterwards moved for an order that the defendant file a statement of the particulars of the alleged slander, and the court made the order. The plaintiff not complying therewith, the court ordered judgment of nonsuit.
We think this order should not have been made. Particulars were given in the two affidavits with abundant fullness, and to the extent of the conversations there given, at least, the action should have proceeded. The court should not have gone beyond limiting the plaintiff to the cases set out in the two affidavits in case he failed to give further particulars.
Writ ordered, but without costs.